Citation Nr: 1827168	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing loss in excess of 50 percent from May 27, 2011, in excess of 20 percent from September 1, 2015, and in excess of 30 percent from October 15, 2016, to include the question of whether a reduction of the rating from 50 to 20 percent was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2014, April 2015, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  By those decisions, the RO granted service connection and a 50 percent rating for bilateral hearing loss, effective May 27, 2011; denied entitlement to a TDIU; and reduced the rating for bilateral hearing loss from 50 percent to 20 percent, effective September 1, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In July 2014, the RO granted service connection for bilateral hearing loss, effective from May 27, 2011; a 50 percent evaluation was assigned based on an examination report that appeared to reflect Maryland CNC speech discrimination scores of 32 and 92 percent for the right and left ears, respectively.

2.  The Veteran underwent an examination in March 2015; his auditory acuity was no worse than level III in the right ear and level XI in the left ear.

3.  In April 2015, the RO entered a rating action proposing to reduce the Veteran's rating for bilateral hearing loss from 50 to 20 percent based on the March 2015 examination findings; the RO notified the Veteran of the contemplated action, and the reasons therefor, and informed him of his right to submit additional evidence and to appear at a hearing.

4.  In June 2015, the RO implemented the proposed reduction to 20 percent, effective from September 1, 2015.

5.  The Veteran underwent a VA examination on October 15, 2016; his auditory acuity was no worse than level IV in the right ear and level XI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for bilateral hearing loss in excess of 50 percent from May 27, 2011, to August 31, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The reduction in the evaluation for bilateral hearing loss, from 50 to 20 percent, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 4.85, Diagnostic Code 6100 (2017).

3.  The criteria for an evaluation for bilateral hearing loss in excess of 20 percent from September 1, 2015, to October 14, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  The criteria for an evaluation for bilateral hearing loss in excess of 30 percent from October 15, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2014, the RO granted service connection for bilateral hearing loss, effective from May 27, 2011; a 50 percent evaluation was assigned based on a December 2011 VA examination report that appeared to reflect, among other things, Maryland CNC speech discrimination scores of 32 and 92 percent for the right and left ears, respectively.  (Notably, it appears from the face of the report that the speech discrimination data from that examination were erroneously transposed, as every other examination of record reflects much higher speech discrimination scores in the right ear as compared to the left; the actual speech discrimination scores in December 2011 were more likely 92 and 32 percent for the right and left ears, respectively.)

In January 2015, the Veteran filed an application for increased compensation based on unemployability, in which he indicated that his hearing loss disability prevented him from being gainfully employed.  He was scheduled for a new VA hearing loss examination in March 2015.

In April 2015, following the March 2015 examination, the RO entered a rating action proposing to reduce the Veteran's rating for bilateral hearing loss from 50 to 20 percent.  Thereafter, in June 2015, the RO implemented the proposed reduction, effective from September 1, 2015.

On appeal, the Veteran contends that the 50 percent evaluation should not have been reduced.  In July 2015, he submitted a report of a July 2015 private examination to support his position that the reduction was erroneous.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the matter on appeal and what the evidence in the claims file shows, or fails to show, with respect to that matter.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85 (2017).  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

Reductions of previous established evaluations are governed by 38 C.F.R. § 3.105 (2017).  That regulation provides, in pertinent part that:

[w]here the reduction in evaluation of a service-connected disability . . . is considered warranted and the lower evaluation would result in a reduction . . . of compensation payments currently being made, a rating proposing the reduction . . . will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced . . . effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Id.  Paragraph (i) further provides that VA will inform the beneficiary in the advance written notice of the proposed action that he has the right to a predetermination hearing, provided that the request for such hearing is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i) (2017).  If no predetermination hearing is requested, final action will be based solely on the evidence of record.  Id. 

In the present case, the Board finds, first, that the due process requirements for the reduction in question have been satisfied.  As noted previously, the RO entered a rating action proposing to reduce the Veteran's rating for bilateral hearing loss from 50 to 20 percent in April 2015.  Later that month, the RO notified the Veteran of the contemplated action, and the detailed reasons therefor, and also informed him of his right to submit additional evidence and to appear at a hearing.  He was told that the RO would reduce his rating if no additional evidence was received within 60 days, and was informed that if he requested a hearing within 30 days, payments would be continued at the current rate until the hearing was held and the RO reviewed the testimony.  He did not request a hearing within 30 days.  Thereafter, as noted above, the RO effectuated the reduction by way of a June 2015 rating decision, effective from September 1, 2015.  Thus, the due process provisions of 38 C.F.R. § 3.105(e) have been satisfied.

The Board also finds that the provisions of 38 C.F.R. § 3.344 are inapplicable.  That regulation, by its terms, applies only to ratings which have continued for long periods at the same level (five years or more).  38 C.F.R. § 3.344(c) (2017). Because the 50 percent rating for the Veteran's bilateral hearing loss was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.

The Board finds, further, that the evidence supports the RO's decision to reduce the Veteran's evaluation for bilateral hearing loss from 50 to 20 percent.  As noted above, the record reflects that the original 50 percent evaluation was assigned based on a December 2011 VA examination report that appeared to reflect Maryland CNC speech discrimination scores of 32 and 92 percent for the right and left ears, respectively.  That report also noted puretone threshold averages of 61 decibels in the right ear and 71 decibels in the left ear.

When the Veteran was re-examined in March 2015, audiometric testing yielded the following results:




             HERTZ



1000
2000
3000
4000
RIGHT
45
65
70
70
LEFT
80
65
70
75

The average of these thresholds is 63 for the right ear and 73 for the left ear.  Maryland CNC speech discrimination scores of 88 and 0 percent for the right and left ears, were reflected, respectively.  Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level III acuity for the right ear and level XI acuity for the left ear; which, in turn, warrants a 20 percent rating under Table VII.

(The Board notes that the Veteran's left ear hearing loss at the time of this testing met the requirements of an exceptional pattern under 38 C.F.R. § 4.86(a);  however, the higher roman numeral designation for hearing impairment in the left ear is obtained by using Table VI, rather than Table VIa.)

 In October 2016, VA audiometric testing yielded the following results:




           HERTZ



1000
2000
3000
4000
RIGHT
5
70
75
70
LEFT
80
65
75
75

The average of these thresholds is 55 for the right ear and 74 for the left ear.  Maryland CNC speech discrimination scores of 88 and 20 percent for the right and left ears were reflected, respectively.  Under 38 C.F.R. § 4.86(b) and Table VIa, those results correspond to level IV acuity for the right ear and, under 38 C.F.R. § 4.85 and Table VI, level XI acuity for the left ear; which, in turn, warrants a 30 percent rating under Table VII.

(Again, the Board notes that the Veteran's left ear hearing loss at the time of this testing met the requirements of an exceptional pattern under 38 C.F.R. § 4.86(a);  however, the higher roman numeral designation for hearing impairment in the left ear is obtained by using Table VI, rather than Table VIa.)

The Board notes that three private audiological test reports were received in April and May 2013.  Two of the reports pertain to testing conducted in August 2005 and February 2008, years before the period(s) here at issue, and the third, which is undated, contains no data at all pertaining to speech discrimination testing.  As such, they do not provide any material support for the arguments advanced on appeal.

The Board also notes that the Veteran has submitted a private audiological report from July 2015.  That report reflects the following results:





    HERTZ



1000
2000
3000
4000
RIGHT
35
60
60
70
LEFT
65
65
75
75

The average of these thresholds is 56 for the right ear and 70 for the left ear.  It is unclear from the face of the report whether Maryland CNC speech discrimination testing was used; moreover, no speech discrimination score was recorded for the left ear.  However, even viewing the data in the light most favorable to the Veteran (that is, assuming the right ear speech discrimination score of 76 percent was obtained via the Maryland CNC test, and assigning a roman numeral to the left ear under Table VIa), the results correspond to level IV acuity for the right ear and level VI acuity for the left ear; which, in turn, warrants a 20 percent rating under Table VII.

In view of the foregoing, it is clear that the Veteran's bilateral hearing loss was no more than 20 percent disabling at the time of the RO's reduction decision in June 2015, and is no more than 30 percent disabling currently.  As such, the weight of the evidence was against the continued assignment of the prior 50 percent rating, and the reduction in the evaluation for bilateral hearing loss, from 50 to 20 percent, was proper.  The Veteran is also not entitled to an increased rating during any of the subsequent periods at issue. 

The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Lay statements are of limited use in that context.

In summary, it appears that the original award of the 50 percent rating may have been based on an erroneous transposing of speech recognition scores in the December 2011 VA examination report.  Regardless, the March 2015 and October 2016 VA examinations all reflect significantly improved speech recognition scores than were reported on the VA examination in December 2011.  As such, the evidence reflects improvement under the ordinary conditions of daily life.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's appeal, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in the evaluation for bilateral hearing loss, from 50 to 20 percent, was proper.

Entitlement to an initial rating in excess of 50 percent from May 27, 2011, in excess of 20 percent from September 1, 2015, and in excess of 30 percent from October 15, 2015, for bilateral hearing loss is denied.


REMAND

All Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to submit to the "Director, Compensation Service," for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but, as here, who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2017) for all or a portion of the period(s) at issue.  38 C.F.R. § 4.16(b) (2017). 

Here, the evidence reflects that referral for consideration of an extraschedular TDIU is warranted.  The March 2015 VA examiner noted, in part, that it was likely that the Veteran would experience extreme difficulty in jobs that placed critical demands on his hearing, such as jobs that require frequent oral communication and/or use of the telephone.  The October 2016 VA examiner similarly noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.  In the Veteran's January 2015 application for increased compensation based on unemployability, he indicated that he had a high school diploma and had previously worked at a bicycle shop and at a building and roofing supply store.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any additional development deemed necessary, refer the Veteran's claim to VA's Director of Compensation for consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

2.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


